Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 12 objected to because of the following informalities:  All the modules in the claim should have ‘the’ before them.

Claim 14 objected to because of the following informalities:  It is suggested to change “via microphone” to “via a microphone”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

The following in claim1 are interpreted as program/software.
 “Technical means for collecting sensory information” is interpreted as software/program executed in sensory module.
 “Tecchnical means for establishing bidirectional communication” is interpreted as software/program executed in interaction module.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-8, 11-13, 17 and 18 are rejected under 35 U.S.C. 112(b)

With respect to claim1, “the steering system” has not been recited previously.
With respect to claim 2, the dynamic behavior is not been recited previously. Additionally it is unclear what dynamic behavior according to horizontal and vertical axis means. Additionally it is unclear whether RGBD, RGB, Thermal and Stereo types are types of dynamic behavior or of cameras.
With respect to claim 3, it is unclear if text in parenthesis is explanation of sonar or is being claimed. Claimed limitation should not be in parenthesis. Additionally it is unclear whether “each sensor type” refers to. For example, there are multiple distance sensors, does the type mean that each sensor has its dedicated processor. Or does the type mean there is a dedicated processor for distance sensors, a dedicated processor for RGB sensor etc.
With respect to claim 5, are processor temp, speed, load actual parameters monitored or examples of parameters. It is unclear what is required by claim.
With respect to claim 6, the locomotion engine controller and the temperature of locomotion engine controller are not recited in claims 1 or 5.
 With respect to claim 7, the robotic system has not been recited previously. It is unclear if the robotic system is “autonomous robotic system” as disclosed in claim 1 or a different system.
With respect to claim 8, it is unclear if only communication sub-module is “operating according to wireless communication technologies” or at least one microphone, at least one monitor, at least one speaker and a communication sub module are all operating according to wireless communication technologies.
With respect to claim 11, it is unclear which steering system is claimed. Is it a new steering system or modification of existing system from claim 1? Is it all 3?  
With respect to claim 12, the operation mode has not been recited before.
With respect to claim 13, the operation mode has not been recited in before. Furthermore it is unclear if operation mode is configured according to processing of information from the sensory module, the interacting module and the monitoring module or according to status machine or Markov models algorithms.
With respect to claim 17, it is unclear what “resorts to” is referred as. Are learning algorithms undesirably utilized in user identification stage? If so, what criteria dictates not utilizing learning algorithms and what criteria dictates resorting to learning algorithms.
With respect to claim 18, the configuration has not been recited previously.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 8 – 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cross (International Publication No. 2007/041295).

For claim 1, Cross teaches: Autonomous robotic system comprising 
a central processing module (0061], disclosing autonomous mobile robot, Figure 6B and [0068], disclosing a main control board E20 having Embedder processor E230);
a sensory module comprising the display system and technical means for collecting sensory information from the exterior of the robotic system ([0144], disclosing a touchscreen that a person uses to answering a question); 

a monitoring module configured to monitor the status and parameters associated with each of the modules of the robotic system ([0182], disclosing robot may monitor microphone, camera or other sensors for verbal, gestural or other responses from resident. Status and parameters are the information obtained through the sensors. Microphone and camera are sensors as well); 

an interaction module comprising technical means for establishing bidirectional communication between the robotic system, its user and an external agent ([0144], disclosing a touchscreen that a person uses to answering a question i.e. a question is displayed for user to read and appropriate response is selected i.e. a bi directional communication. [0156], disclosing a wireless transceiver capable of communicating TCP/IP transmissions. Figure 8B disclosing 2 way communication of robot with base station, [0155], disclosing base station connected to web server which hosts various applications useful on the robot); 



a locomotion module configured to operate in accordance with the steering system mounted on the robotic system ([0070], disclosing a harmonic drive, direct drive or conventional gear train that may be used between drive motors, Figure 6B and [0122] disclosing component cluster E46 to include motor controllers and integrated circuits and it is disposed in the mobility base therefore is controls locomotion); 

said modules being connected together, their operation being controlled by the central processing module (Figure 6B and [0069], disclosing component cluster E46 connected with to E20 through LVDS interface elements E10); and 

wherein each of said modules comprises at least one processing unit configured to perform data processing operations, and wherein said at least one processing unit comprises a communication sub-module configured to establish the connection between each module (Figure 6B disclosing component E46 to have microchip computer E407, component cluster E30 to have array processor E301, main control board E20 to have embedded microprocessor E230 and  all of them connected through LVDS interface elements E10).

For claim 4, Cross teaches: System according to claims 1, 
Cross further teaches: wherein the processing unit of the sensory module is configured to run image processing algorithms ([0102], disclosing detection of near and far objects when image processing is applied to data produces by camera).

For claim 8, Cross teaches: System according to claim 1, wherein the interaction module comprises: 
at least one microphone (0103], disclosing an array of six microphones); 
at least one monitor ([0064] and figure 1B, disclosing a display 26, i.e. a monitor); 
at least one speaker ([0177], disclosing speakers to provide audible instruction), and
a communication sub-module configured to establish bidirectional point-to-point communications with external agents, operating according to wireless communication technologies ([0192], disclosing robot may receive conferencing request using a wireless protocol).

For claim 9 , Cross teaches: System according to claim 8, wherein the communication sub-module is configured to operate in accordance with Wi-Fi, Bluetooth, LAN and IR technology ([0182], disclosing wireless networking protocol such as IEEE 801.11 i.e. wireless LAN and Bluetooth. [0148], disclosing multiple robots may communicate over Wi-Fi or short range IR).

For claim 10, Cross teaches: System according to claim 8, wherein the external agent is a data server ([0121], disclosing some records may be stored remotely on a server i.e. data server).

For claim 11, Cross teaches: System according to claim 1, wherein the locomotion module is configured to operate in accordance with the steering system of the Ackermann, differential or omnidirectional type (0070], disclosing two differential forward driving wheels and a rear caster).

For claim 12, Cross teaches: Method for operating the central processing module of the robotic system as claimed in claims 1, comprising the steps of:
establishing bidirectional communication between sensory module, monitoring module, interaction module and locomotion module (Figure 6B, disclosing component E 46 having drive motors i.e. locomotion module, E30 having microphone array i.e. monitoring module and E20 having face matrix panel i.e. interaction module, and all of them are connected through LVDS interface elements 10) ; 
real-time integration of data from the sensory module, monitoring module and interaction module ([0033], disclosing when robot detects a person is in direction of travel, it slows down. [0036], disclosing robot is capable of human-robot interaction, [0054], disclosing communication through display and sound and interaction is based on action of the resident. Therefore the interaction is happening in real time and its corresponding processes are executed in their respective modules in real time as well); 
programing the operation mode of the robotic system, to function in tracking mode, guiding mode or navigation mode between two points([0081], disclosing robot functions as a guide, it will guide a person from one point to another and therefore it is programming to function in guiding more between two points); and 
sending information to the locomotion module according to three vectors: speed, direction and orientation ([0104], disclosing robot may predict likelihood of an obstacle, it changes its speed and direction of travel and lowers its head. Therefore when sensor data is processed, these three values are changed, hence the information is shared to module responsible for locomotion to make necessary changes).

For claim 13, Cross teaches: Method according to claim 12, wherein the central processing module configures the operation mode of the robotic system according to the processing of information from the sensory module, the interaction module and the monitoring module ([0068], disclosing head of the robot serves several function and includes a main control board) according to status machine or Markov models algorithms ([0219], disclosing a sensor profile of a resident is analyzed through Hidden Markov Model; see also fig. 6C, 6D).

For claim 14, Cross teaches: Method according to claim 13, wherein the information from the interaction module is an input parameter entered by the user via contact in the monitor or sound information via microphone ([0063], disclosing robot is responsive to voice command i.e. sound information via microphone).

For claim 15, Cross teaches: Method according to claim 13, wherein the information from the interaction module is sent by an external agent to the robotic system ([0143], disclosing robot retrieves dialogues from a remote server, robot speaks an audible query or question and responses are heard. Therefore interaction information is sent by an external agent).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cross (International Publication No. WO 2007/041295 A2) in view of Kamilov (US Publication No. 20170200273).

For claim 2, Cross teaches: System according to claim 1, wherein the display system of the sensory module comprises multiple cameras, with dynamic behavior according to the horizontal and vertical axis, and Stereo types ([0068], disclosing stereo vision camera located at robot’s head. [0064], disclosing plurality of cameras to serve various functions. [0066], disclosing head is articulated via a pan joint and tilt joint. As cameras are located at the head they have same pan and tilt behavior as the head of robot i.e. dynamic behavior according to horizontal and vertical axis) 

Cross does not disclose camera to be of the RGBD, RGB, Thermal type.

Kamilov teaches of RGBD, RGB and Thermal type cameras ([0066], disclosing a sensor to include RGBD cameras, [0065] disclosing a color image to have red, blue and green information through a color camera, hence an RGB camera and [0021] disclosing different type of imaging data make be used for detecting, identifying and/or tracking objects. One of the types is thermal image, hence a thermal camera is used to take thermal image)

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Cross to include RGB, RGBD and thermal camera as taught by Kamilov to obtain additional information of an object regarding its distance and whether it is a human, a pet or a non-living object. Thereby enhancing robot’s performance.

For claim 3, Cross modified through Kamilov teaches: System according to claim 1, wherein the technical means of the sensory module for collecting sensory information comprise: 
at least one distance sensor ([0222], disclosing robot maintains a particular distance from resident. As it is able to keep a particular distance, it has a sensor to detect distance from the resident i.e. a distance sensor; see also item 222); 
at least one sonar (with operating frequency in the ultrasound or infrared range) ([0051], disclosing robot to have a SONAR); 
each sensor type having an associated processing unit configured to execute sensory processing preceding the communication with the processing unit of the sensory module (Figure 6B, disclosing proximity sensors 222 with component E46 and microcomputer E407, microphone array S32 having array processor E301 and touch sensor S22 with Embedded Mprocessor E230, therefore each sensor has an associated processing unit)

Or in the alternative, Kamilov teaches of laser range finders ([0074], disclosing additional sensors can be included to the art such as laser range finders).
It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Cross to add laser range finder as taught by Kamilov for to provide an additional means for obstacle detection and navigation. 

Cross does not disclose: at least one RGB sensor;
at least one sensor with LIDAR technology;
Kamilov teaches of RGB type cameras and LIDAR ([0065] disclosing a color image to have red, blue and green information through a color camera, hence an RGB camera. [0022], disclosing a LIDAR sensor that measures distance by illuminating a target with lased and analyzing reflected light).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Cross to use RGB camera and LIDAR as taught by Kamilov to obtain additional information of an object regarding its distance and whether it is a human, a pet or a non-living object. Thereby enhancing robot’s performance.

For claim 16, Cross teaches: Method according to claim 12, 
Cross further teaches: wherein the tracking mode([0188], disclosing robot follows the resident or caregiver i.e. tracking mode) involves a user identification stage executed in the 
 
Cross does not disclose: depth sensors and RGB cameras

Kamilov teaches of depth sensors and RGB cameras ([0065] disclosing a color image to have red, blue and green information through a color camera, hence an RGB camera, [0022], disclosing a depth sensor to measure distance).

It would have been obvious to one having ordinary skill in the art before effective date of claimed of invention to modify art of Cross to include depth sensor and RGB camera for identification of person as taught by Kamilov in order to determine distance from the person so that robot keeps accurate distance information to make positional adjustments to be within audible and visual range of person and utilize RGB camera to process information in colors that may be useful.

Claim 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Cross (International Publication No. 2007/041295) in view of Blackwell (International Publication No 2013/192477) and Helms (US Publication no. 20030110423).

For claim 5, Cross teaches: System according to claim 1, 
Cross further teaches: wherein the monitoring module is configured to communicate with the processing units of each of the remaining modules of the robotic system via a hardware communication protocol (Figure 6B disclosing component E46 to have microchip computer E407, 

Cross does not disclose: in order to monitor parameters such as processor temperature, speed and load; used RAM memory and storage space.

Blackwell teaches monitoring parameters such as processor temperature, and load; used RAM memory and storage space ([0022], disclosing a monitoring engine to monitor processor utilization, operating temperature and memory usage).

Helms teaches monitoring CPU clock speed ([0031], disclosing computer system may
take passive actions such as throttling the processor (reducing its effective frequency by stopping or slowing clocks with a predetermined duty cycle and period appropriate for the processor). Therefore processor manages and observes its clock frequency i.e. speed)

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Cross to monitor processor and memory parameters as taught by Blackwell and Helms to maximize operating efficiency of the processor under safe conditions.

For claim 6, Cross modified through  Blackwell and Helms teaches: System according to claim 5, 
Modified Cross further teaches: wherein the monitoring module is configured to determine the temperature of the locomotion engine controller ([0122] disclosing component cluster E46 to include motor controllers and integrated circuits and it is disposed in the mobility base therefore is controls locomotion, Cross modified through Blackwell monitors temperature of controller; see also 

For claim 7, Cross modified through Blackwell and Helms teaches: System according to claim 5, 
Cross further teaches: wherein the monitoring module is configured to determine the battery level of the robotic system by means of the connection to the power module thereof ([0134], disclosing robot is at different states for different battery levels, therefore it monitors battery level).


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Cross (International Publication No. WO 2007/041295 A2) in view of Kamilov (US Publication No. 20170200273) and Brookshire (US Publication No. 20110026770).

For claim 17, Cross modified through Kamilov teaches: Method according to claim 16, 
Cross teaches of appropriate learning and database routines for object recognition however does not explicitly disclose: wherein user identification resorts to learning algorithms.

Brookshire teaches of user identification learning algorithm ([0030-0031], disclosing person detection algorithm to identify a person from non-person).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Cross to utilize a specific algorithm for detecting a person as taught by 


Claim 18 is rejected under 35 U.S.C. 103 as being anticipated by Cross (International Publication No. 2007/041295) in view of Deng (US Publication No 20170201614).

For claim 18, Cross teaches: Method according to claim 12, wherein the configuration of the guiding and navigation modes between two points ([0081], disclosing robot functions as a guide, it will guide a person from one point to another and therefore it is programming to function in guiding more between two points. As the robot guides a person, it also navigates from one point to another at the same time) involves the connection between the interaction module and the external agent ([0121], disclosing navigation and path planning routine, and some necessary records may be stored remotely on a server. Therefore a path is planned from one point to another and robot downloads necessary information from the server for path planning).

However Cross does not disclose: downloading geographic maps.
Deng teaches downloading maps([0024], disclosing downloading map for mapping localization and navigation through Google Map and TomTom for real time navigation and traffic information. Downloaded maps are geographic maps).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Cross to utilize a server downloading geographical maps for navigation and mapping as taught by Deng to obtain real time information.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARSLAN AZHAR whose telephone number is (571)270-1703.  The examiner can normally be reached on Mon-Fri 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on (571) 270-38445.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARSLAN AZHAR/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664